Case 1:19-cr-00524-DDD Document 29 Filed 01/28/20 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   People of the United States
   Plaintiff,



   JUSTIN CAMPBELL
   Defendants,


                            ENTRY OF APPEARANCE OF COUNSEL

           COMES NOW the undersigned, a member of the bar of this Court, and herewith

   Enters an appearance as counsel for the above-named Defendant.


           DATED at Colorado Springs, Colorado this, 20th day of December, 2019.


                                                                    Barker & Tolini, P.C.
                                                                    Josh Tolini
                                                                    #30119
                                                                    720 S. Tejon
                                                                    Colorado Springs, CO 80903
                                                                    (719)227-0230




                                                                    /s/ Joshua Tolini
                                                                    ____________________________
                                                                    Josh Tolini # 30119
                                                                    Dated: December 20, 2019
